Citation Nr: 1524144	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  03-33 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to November 1973 and from July 1977 to August 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a July 2014 decision, the Board denied the Veteran's appeal with regard to entitlement to a rating in excess of 20 percent for bilateral foot gouty arthritis for the period prior to June 23, 2010.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2015, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs, vacated the July 2014 Board decision to the extent that the Board did not remand to the RO the issue of whether the Veteran was entitled to a TDIU, and remanded the matter to the Board for action consistent with the terms of the JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the July 2014 decision, the Board acknowledged case law, Rice v. Shinseki, 22 Vet. App. 447 (2009), that held that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record in the context of a claim for a higher rating or a disagreement with an initial rating, is part of the claim appealed to the Board.  The Board explained that the AOJ had denied a claim for a TDIU in a September 2012 decision and the Veteran had not appealed that decision.  The Board concluded that there was no TDIU issue before it.  

In the JMR, the Parties agreed that the Board had not acknowledged the procedural requirements of a VA Fast Letter 13-13 and the Court's direction in Manlincon v. West, 12 Vet. App. 238 (1999).  The Parties noted that pursuant to Fast Letter 13-13, where a Veteran files a notice of disagreement (NOD) regarding an increased evaluation, and while the opinion is pending, the Veteran raises the issue of entitlement to a TDIU due to the disability on appeal, and the rating denies the TDIU, the matter of entitlement to a TDIU is part of the pending appeal and that VA is required to issue a statement of the case (SOC) or supplemental statement of the case (SSOC).  The Parties stated that Manlincon requires that if a claimant files a timely NOD and the AOJ does not furnish an SOC, the Board is required to remand the matter to the RO to issue an SOC.  

It would appear (but this is not clear) that the Parties had agreed that the Board must remand the TDIU part of the appeal for issuance of an SOC or SSOC, notwithstanding the fact that the RO has addressed this issue and the Veteran did not appeal (VA Fast Letter 13-13 does not address this issue).  However, in the next paragraph, the Parties of the JMR agreed that absent the Board's consideration and discussion of the procedural instructions in VA Fast Letter 13-13, which has no applicability to the Board, the determination that the issue of entitlement to a TDIU was not before the Board warrants remand (to the Board) and consequently a remand was required for the Board to address the matter and provide appropriate disposition of this issue.  

Although the JMR is very unclear, the Board concludes that the proper action, it light of at least the first part of the JMR, is to remand this issue to the AOJ.  Fast Letter 13-13 includes a table for guidance on properly considering an appeal that involves a TDIU for VBA.  This provides that if the Veteran files an NOD regarding an increased rating for a service-connected disability and, while the appeal is pending, the Veteran claims TDIU due, at least in part, to the disability on appeal, and the rating decision denies the TDIU claim, then the TDIU claim is part of the pending appeal and VA should send the Veteran an SOC or SSOC regarding the TDIU.  However, it does not address the issue before the Board both now and several years ago: when the RO fully addresses the issue, and the Veteran does not appeal the TDIU issue (but does other claims), does this fact suggest that this issue (TDIU) is not before the Board. 

Beyond the above, it is also unclear (and to what purpose) an SSOC must be issued.  In other words, can the Board simply address the TDIU at this time without an unneeded remand.  Could the Veteran's attorney have simply waived the issuance of an SSOC in light of the facts of this case to avoid more delay?  This issue was not addressed in the JMR. 

Because the TDIU question is part of the claim for a higher rating that has already been perfected to the Board and the document furnished will not announce a decision by the AOJ on a new issue or respond to an NOD, the Board concludes, in light of the ambiguous nature of the JMR, that the proper document to be furnished to the Veteran is an SSOC.  

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his representative an SSOC with regard to entitlement to a TDIU, including all applicable regulations.  Allow an appropriate opportunity to respond thereto and then return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



